DETAILED ACTION

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
2.	Claims 20, 21, 25-28, 32-35 and 39 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Jairath et al, U.S. Patent Application Publication No. 2017/0006331 (hereinafter Jairath).
	Regarding claim 20, Jairath discloses an apparatus to facilitate display-based audio splitting in media environments, the apparatus comprising:
	one or more processors to:
	receive a request to split audio streams (from Figure 4, see 132, 133 and 134) associated with audio channels (from Figure 9, see 104, 112 and 114) in communication with the apparatus serving as a host device (from Figure 9, see 101), wherein the audio streams are generated by one or more applications;

	split (from Figure 9, see 242b and 242c) the audio streams based on the split mode such that the audio streams are continuously mapped to the audio channels to adjust for delays and fine tuning.

	Regarding claim 21, see paragraph 0005.

	Regarding claim 25, see Figure 10.
	Regarding claim 26, see Figure 9.

	Regarding claim 27, Jairath discloses a method for facilitating display-based audio splitting in media environments, the method comprising:
	receiving, at a computing device, a request to split audio streams (from Figure 4, see 132, 133 and 134) associated with audio channels (from Figure 9, see 104, 112 and 114) in communication with the computing device serving as a host device (from Figure 9, see 101), wherein the audio streams are generated by one or more applications;
	selecting a split mode to facilitate splitting of the audio streams (see paragraph 0005), wherein the audio channels are initialized based on the splitting of the audio streams (from Figure 10, see 252); and


	Regarding claim 28, see paragraph 0005.

	Regarding claim 32, see Figure 10.
	Regarding claim 33, see Figure 9.

	Regarding claim 34, Jairath discloses a non-transitory computer-readable medium having stored thereon instructions which, when executed, cause a computing device to perform operations comprising:
	receiving a request to split audio streams (from Figure 4, see 132, 133 and 134) associated with audio channels (from Figure 9, see 104, 112 and 114) in communication with the computing device serving as a host device (from Figure 9, see 101), wherein the audio streams are generated by one or more applications;
	selecting a split mode to facilitate splitting of the audio streams (see paragraph 0005), wherein the audio channels are initialized based on the splitting of the audio streams (from Figure 10, see 252); and
	splitting (from Figure 9, see 242b and 242c) the audio streams based on the split mode such that the audio streams are continuously mapped to the audio channels to adjust for delays and fine tuning. 


	Regarding claim 39, see Figure 9.	

Allowable Subject Matter
3.	Claims 23, 24, 30, 31, 37 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
4.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this action. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
March 4, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652